1
2
3
4
5
6
7
8                              UNITED STATES DISTRICT COURT
9                            SOUTHERN DISTRICT OF CALIFORNIA
10
11   A.B., et al.,                                         Case No. 18cv1541-MMA (LL)
12                                       Plaintiffs,
                                                           ORDER AMENDING SPECIAL
13   v.                                                    BRIEFING SCHEDULE RE:
                                                           PENDING DISPOSITIVE PRETRIAL
14   COUNTY OF SAN DIEGO, et al.,
                                                           MOTIONS
15                                     Defendants.
                                                           [Doc. No. 70]
16
17
18
19         Upon due consideration, good cause appearing, the Court GRANTS IN PART
20   Defendants’ request to modify the current dispositive pretrial motion briefing schedule.
21   Accordingly, the Court ORDERS:
22         1.        Defendants’ replies in support of their summary judgment motions and their
23   opposition to Plaintiffs’ cross-motion for summary judgment are due on or before
24   February 3, 2020;
25         2.        Plaintiffs’ reply in support of their cross-motion for summary judgment is
26   due on or before February 24, 2020;
27         3.        The motion hearing previously scheduled on February 14, 2020 is
28   VACATED and RESET for March 6, 2020 at 9:30 a.m. in Courtroom 3D. Upon the

                                                       1
                                                                                  18cv1541-MMA (LL)
1    completion of briefing and prior to the scheduled motion hearing, the Court will
2    determine whether the decisional process would be significantly aided by oral argument
3    and notify the parties accordingly.
4          4.       The deputy-defendants may file a combined reply in support of their
5    summary judgment motion and opposition to Plaintiffs’ cross-motion up to forty (40)
6    pages in length; and
7          5.       Defendants County of San Diego and William Gore may file a reply in
8    support of their summary judgment motion up to fifteen (15) pages in length.
9          All other related deadlines and requirements are to remain as previously set. See
10   Doc. No. 39.
11         IT IS SO ORDERED.
12   DATE: December 30, 2019                 _______________________________________
                                             HON. MICHAEL M. ANELLO
13
                                             United States District Judge
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   2
                                                                               18cv1541-MMA (LL)
